DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 09/29/2022, is acknowledged.  
Applicant has elected the invention of Group I, claims 1-10, drawn to oral delivery compositions comprising particles comprising a kappa opioid receptor agonist and an oligosaccharide.  Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).
Claims 1-15 are pending in this application.  Claims 11-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-10 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 62/991,560, filed March 18, 2020.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (31 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The use of the trademarks/trade names has been noted in this application (e.g., Pages 5-7, 9, 27, 30).  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises multiple acronyms without proper definition, e.g., “EDTA”, “DCF 20”, etc. (Pages 8, 9).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claims 2, 3, 8 are objected to because of the following informalities:  
Claim 2 recites the phrase “The formulation for oral delivery of a kappa opioid receptor agonist according to claim 1” that should be corrected to “The formulation according to claim 1” (see claims 4-8) for clarity.  Similar is applied to claim 3.  
Claim 3 comprises the typographic error “or microbead” that should be corrected to “or a microbead”. 
Claim 8 comprises acronym “EDTA”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-6, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “receptor agonist embedded in the oligosaccharide” that is not reasonably clear.  In the present case, it is unclear how one compound (i.e., receptor agonist) can be embedded in another compound (i.e., oligosaccharide).  Does it mean a covalent attachment, OR a specific mixture, OR a coating or encapsulation?  Similar is applied to claim 3.  Clarification is required.   
Claim 3 recites the limitation “receptor agonist embedded in the oligosaccharide included in the particles is formed on a bead or microbead” that is not reasonably clear.  In the present case, the claimed structure is not clearly delineated.  Does this limitation imply the beads/microbeads of receptor agonist placed/included in particles comprising oligosaccharide?  Clarification is required.  
Claim 5 contains the trademark/trade names.  To this point, it is noted that where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  A trademark/trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe absorption enhancers and, accordingly, the identification/description is indefinite.  MPEP 2173.05(u).  Clarification is required. 
Claim 6 recites the limitation “further comprises … diluent, excipient or carrier” that is not reasonably clear, because the alternatives (i.e., functional agents) that can be included into the claimed composition are not clearly delineated.   This limitation was interpreted as best understood as “further comprises at least one pharmaceutically acceptable component selected from the group consisting of a diluent, an excipient, and a carrier”.  Clarification is required.  
Claim 8 recites the limitation “the salt of the carboxylic acid comprises a citrate salt” that is unclear.  In the present case, it is unclear what is understood by “salt of the carboxylic salt comprising …” – a salt, OR a combination of salts, OR a salt in combination with other components.  This limitation was interpreted as best understood as “the salt of the carboxylic acid is a citrate salt”.  Clarification is required.  
Claim 10 recites the limitations “enteric coated tablet” and/or “a coating having intrinsic enteric properties”.  First, it is unclear what should be enterically coated – only tablet, OR all recites dosage forms.  Second, it is unclear what is implied by the limitation “a coating having intrinsic enteric properties”.  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al., US 2018/0078605 (hereinafter referred to as Spencer), Schteingart et al., US 2019/0241610 (hereinafter referred to as Schteingart), Haruta, US 2018/0036247, in view of Wang et al., US 6,187,330 (hereinafter referred to as Wang).
Spencer teaches pharmaceutical compositions that can be in a particulate form, e.g., as pellets or granules, or as enteric coated tablets, capsules (Para. 0047, 0051), wherein said compositions include a kappa opioid receptor agonist as an active agent (Abstract), e.g., CR845, asimodaline, nalfurafine (Para. 0125-0128), in combination with a diluent, an excipient or a carrier (Para. 0044), e.g., lactose, sucrose, Tween 80 identified in the instant specification as absorption enhancer; EDTA as a chelating agent (Para. 0046-0048, 0051, 0059), and wherein said compositions are suitable for oral administration (Para. 0051, 0062 as applied to claims 1, 5-10).
Schteingart teaches pharmaceutical compositions that may include CR845 (here as compound 2; Para. 0207) and a pharmaceutically acceptable diluent, excipient or carrier (Para.  0028), e.g., lactose, sucrose (Para. 0123, 0125), Tween 80 identified in the instant specification as absorption enhancer and/or EDTA as a chelating agent (Para. 0141), wherein said compositions can be in a form of granules, powders, enteric-coated tablets, capsules, etc. (Para. 0124, 0128), and are suitable for oral administering (Para. 0127 as applied to claims 1, 5-10).  
Haruta teaches powder compositions that are suitable for nasal, pulmonary, buccal, or sublingual administration, can be encapsulated in unit dose form/capsules, and comprising particles comprising an active agent/nalfurafine, thickening agent/sucrose, a carrier/excipient, a citrate (Para. 0004, 0007, 0015, 0043-0044, 0057, 0091, 0113, 0114, 0117 as applied to claim 1). 
Cites prior art does not teaches the use of trehalose and/or maltose (claims 1, 4).  
Wang teaches compositions for controlled release delivery of active agents, e.g., peptide or protein (Title; Col. 1, Lns. 13-15), wherein said compositions can be in forms of beads (Col. 2, Lns. 10-20) comprising said active agents and thermoprotectants such as trehalose, lactose, maltose, sucrose (Claims 4, 23; Col. 2, Lns. 40-44; Col. 3, Ln. 50-Col. 4, Ln. 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/include trehalose, lactose, maltose, sucrose as taught by Wang in particulate compositions comprising an active agent as instantly claimed as taught by Spencer, Schteingart, and Haruta.  One would do so with expectation of beneficial results, because Wang teaches that said compounds can be used for controlling stability of active agents (e.g., as thermoprotectants), as well as for providing controllable/desired drug release profile.  Claims 2-3 and 8 are objected to as being dependent upon a rejected base claim.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0009061 - teaches oral dosage forms such as tablets or capsules that can be enterically coated and comprise asimadoline and lactose monohydrate (i.e., the crystalline form of lactose; Abstract; Para. 0021, 0042) that is spay-dried or granulated (Para. 0025-0027, 0042), wherein said dosage forms also include excipients, diluents, and/or other components (Para. 0020, 0032, 0042 as applied to claim 1). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,033,629. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A formulation for oral delivery of a kappa opioid receptor agonist CR845.HCl, the formulation comprising (i) particles comprising a mixture of said kappa opioid receptor agonist and trehalose; that further may include (ii) a pharmaceutical diluent, excipient, or carrier, (iii) a salt of a carboxylic acid and/or an absorption enhancer; and (iv) a chelating agent comprising ethylenediaminetetraacetic acid (EDTA). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/242,678. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A stable formulation for oral delivery of a kappa opioid receptor agonist CR845, the formulation comprising (i) particles comprising a mixture of said kappa opioid receptor agonist and trehalose; that further may include (ii) a pharmaceutical diluent, excipient, or carrier, (iii) a salt of a carboxylic acid; (iv) a chelating agent comprising ethylenediaminetetraacetic acid (EDTA); and wherein said formulation is in an enterically coated capsule or a capsule having intrinsically enteric properties. 
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615